 
Exhibit 10.1
 
 
VIASAT, INC.
EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective July 1, 2009)
 
ViaSat, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby adopts The ViaSat, Inc. Employee Stock Purchase Plan
(the “Plan”). The purposes of the Plan are as follows:
 
(1) To assist employees of the Participating Companies (as defined below) in
acquiring a stock ownership interest in the Company pursuant to a plan which is
intended to qualify as an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended.
 
(2) To help employees provide for their future security and to encourage them to
remain in the employment of the Company and its Subsidiary Corporations.
 

1.   DEFINITIONS

 
Whenever any of the following terms is used in the Plan with the first letter or
letters capitalized, it shall have the following meaning unless the context
clearly indicates to the contrary (such definitions to be equally applicable to
both the singular and the plural forms of the terms defined):
 
(a) “Authorization” has the meaning assigned to that term in Section 3(b)
hereof.
 
(b) “Board of Directors” or “Board” means the Board of Directors of the Company.
 
(c) “Code” means the Internal Revenue Code of 1986, as amended.
 
(d) “Committee” means the committee appointed to administer the Plan pursuant to
Section 12 hereof.
 
(e) “Company” means ViaSat, Inc., a Delaware corporation.
 
(f) “Date of Exercise” means, with respect to any Option, the last day of the
Offering Period for which the Option was granted.
 
(g) “Date of Grant” means, with respect to any Option, the date upon which the
Option is granted, as set forth in Section 3(a) hereof.
 
(h) “Eligible Compensation” means the employee’s base pay.
 
(i) “Eligible Employee” means an employee of a Participating Company (1) who
does not, immediately after the Option is granted, own stock possessing five
percent or more of the total combined voting power or value of all classes of
stock of the Company, a Parent Corporation or a Subsidiary Corporation; (2) who
has been employed by a Participating Company for not less than six months;
(3) whose customary employment is for more than 20 hours per week; and (4) whose
customary employment is for more than five months in any calendar year. For
purposes of paragraph (i), the rules of Section 424(d) of the Code with regard
to the attribution of stock ownership shall apply in determining the stock
ownership of an individual, and stock which an employee may purchase under
outstanding options shall be treated as stock owned by the employee. During a
leave of absence meeting the requirements of Treasury
Regulation Section 1.421-7(h)(2), an individual shall be treated as an employee
of the Participating Company employing such individual immediately prior to such
leave. “Eligible Employee” shall not include any director of a Participating
Company who does not render services to the Participating Company in the status
of an employee within the meaning of Section 3401(c) of the Code. In addition,
“Eligible Employee” shall not include any employee of a Participating Company
who is a citizen or resident of a foreign jurisdiction if the grant of an Option
under the Plan to such employee would be prohibited under the laws of such
foreign jurisdiction or the grant of an Option to such employee in compliance
with the laws of such foreign jurisdiction would cause the Plan to violate the
requirements of Section 423 of the Code, as determined by the Committee in its
sole discretion.






--------------------------------------------------------------------------------



 



(j) “Offering Period” shall mean the six-month periods commencing January 1 and
July 1 of each Plan Year as specified in Section 3(a) hereof or such other dates
which are six months apart as determined by the Committee. Options shall be
granted on the Date of Grant and exercised on the Date of Exercise as provided
in Sections 3(a) and 4(a) hereof.
 
(k) “Option” means an option granted under the Plan to an Eligible Employee to
purchase shares of the Company’s Stock.
 
(l) “Option Period” means, with respect to any Option, the period beginning upon
the Date of Grant and ending upon the Date of Exercise.
 
(m) “Option Price” has the meaning set forth in Section 4(b) hereof.
 
(n) “Parent Corporation” means any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Option, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
 
(o) “Participant” means an Eligible Employee who has complied with the
provisions of Section 3(b) hereof.
 
(p) “Participating Company” means the Company and such present or future
Subsidiary Corporations of the Company as the Board of Directors or the
Committee shall from time to time designate.
 
(q) “Payday” means the regular and recurring established day for payment of cash
compensation to employees of the Company or any Participating Company.
 
(r) “Plan” means The ViaSat, Inc. Employee Stock Purchase Plan.
 
(s) “Plan Year” means the calendar year.
 
(t) “Stock” means the shares of the Company’s common stock, $0.0001 par value.
 
(u) “Subsidiary Corporation” means any corporation, other than the Company, in
an unbroken chain of corporations beginning with the Company if, at the time of
the granting of the Option, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 

2.   STOCK SUBJECT TO THE PLAN

 
Subject to the provisions of Section 9 hereof (relating to adjustments upon
changes in the Stock) and Section 11 hereof (relating to amendments of the
Plan), the Stock which may be sold pursuant to Options granted under the Plan
shall not exceed in the aggregate 2,250,000 shares, and may be unissued shares
or treasury shares or shares bought on the market for purposes of the Plan.
 

3.   GRANT OF OPTIONS

 
(a) General Statement.  The Company shall offer Options under the Plan to all
Eligible Employees in successive Offering Periods. Dates of Grant shall include
January 1 and July 1 of each Plan Year and/or such other date or dates as the
Committee may from time to time determine. Each Option shall expire on the Date
of Exercise immediately after the automatic exercise of the Option pursuant to
Section 4(a) hereof. The number of shares of Stock subject to each Option shall
equal the payroll deductions authorized by each Participant in accordance with
subsection (b) hereof for the Option Period, divided by the Option Price, except
as provided in Section 4(a); provided, however, that the maximum number of
shares subject to any Option shall not exceed 100,000. If by reason of the
foregoing limitation any portion of the balance in a Participant’s account under
the Plan is not applied to the purchase of Stock on a Date of Exercise, the
Company shall pay to the Participant such amount in cash in one lump sum within
sixty (60) days following such Date of Exercise, without any interest thereon.
 
(b) Election to Participate; Payroll Deduction Authorization.  Except as
provided in subsection (d) or (e) hereof, an Eligible Employee shall participate
in the Plan only by means of payroll deduction. Each Eligible






--------------------------------------------------------------------------------



 



Employee who elects to participate in the Plan shall deliver to the Company
during the calendar month preceding a Date of Grant and no later than five
(5) working days before such Date of Grant a completed and executed written
payroll deduction authorization in a form prepared by the Company (the
“Authorization”). An Eligible Employee’s Authorization shall give notice of such
Eligible Employee’s election to participate in the Plan for the next following
Offering Period and subsequent Offering Periods and shall designate such
Participant’s payroll deduction election. The cash compensation payable to a
Participant for an Offering Period shall be reduced each Payday through a
payroll deduction in an amount equal to the stated withdrawal amount specified
in the Authorization payable on such Payday, and such amount shall be credited
to the Participant’s account under the Plan. Any Authorization shall remain in
effect until the Eligible Employee amends the same pursuant to this subsection,
withdraws pursuant to Section 5 or ceases to be an Eligible Employee pursuant to
Section 6.
 
The Committee may adopt rules and procedures for the implementation and
administration of payroll deduction elections, including the following:
 
(i) whether a Participant’s payroll deduction election may be stated in terms of
a dollar amount on each Payday, a percentage of Eligible Compensation on each
Payday or in any other manner; provided that, in the absence of any
determination by the Committee, a Participant’s payroll deduction election shall
be stated in terms of a percentage of such Participant’s Eligible Compensation
on each Payday; and
 
(ii) any minimum or maximum dollar or percentage limitations that apply to a
Participant’s payroll deduction election; provided that, in the absence of any
determination by the Committee, the minimum payroll deduction to be made by a
Participant per Payday is $10.00 (if a specific dollar amount is selected) or 1%
of Eligible Compensation (if a specific percentage is selected); provided,
further, that in the absence of any determination by the Committee, the maximum
payroll deduction to be made by a Participant per Payday is 5% of Eligible
Compensation.
 
(c) $25,000 Limitation.  No Eligible Employee shall be granted an Option under
the Plan which permits his or her rights to purchase Stock under the Plan and
under all other employee stock purchase plans of the Company, any Parent
Corporation or any Subsidiary Corporation subject to Section 423 to accrue at a
rate which exceeds the $25,000 limit set forth in Section 423(b)(8) of the Code
and the Treasury Regulations thereunder. If by reason of the foregoing
limitation any portion of the balance in a Participant’s account under the Plan
is not applied to the purchase of Stock on a Date of Exercise, the Company shall
pay to the Participant such amount in cash in one lump sum within sixty
(60) days following such Date of Exercise, without any interest thereon.
 
(d) Leaves of Absence.  During a leave of absence meeting the requirements of
Treasury Regulation Section 1.421-1(h)(2), a Participant may continue to
participate in the Plan by making cash payments to the Company on each Payday
equal to the amount of the Participant’s payroll deductions under the Plan for
the Payday immediately preceding the first day of such Participant’s leave of
absence.
 
(e) Foreign Employees.  In order to facilitate participation in the Plan, the
Committee may provide for such special terms applicable to Participants who are
citizens or residents of a foreign jurisdiction, or who are employed by a
Participating Company outside of the United States, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Such special terms may not be more favorable than the terms of
Options granted under the Plan to Eligible Employees who are residents of the
United States. Moreover, the Committee may approve such supplements to, or
amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of this Plan as in effect for any other purpose. No such special
terms, supplements, amendments or restatements shall include any provisions that
are inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.
 

4.   EXERCISE OF OPTIONS; OPTION PRICE

 
(a) General Statement.  Each Participant automatically and without any act on
such Participant’s part shall be deemed to have exercised such Participant’s
Option on the Date of Exercise to the extent that the balance then in the
Participant’s account under the Plan is sufficient to purchase at the Option
Price whole shares of the Stock subject to the Option. Any cash in lieu of
fractional shares of Stock remaining after the purchase of whole shares of






--------------------------------------------------------------------------------



 



Stock upon exercise of an Option will be credited to such Participant’s account
and carried forward and applied toward the purchase of whole shares of Stock
pursuant to the Option, if any, granted to such Participant for the next
following Offering Period. Fractional shares will not be issued.
 
(b) Option Price Defined.  The option price per share of Stock (the “Option
Price”) to be paid by a Participant upon the exercise of the Participant’s
Option shall be equal to 85% of the lesser of the fair market value of a share
of Stock on the Date of Exercise or the fair market value of a share of Stock on
the Date of Grant. The fair market value of a share of Stock as of a given date
shall be: (i) the closing price of a share of Stock on the principal exchange on
which the Stock is then trading, including, without limitation, The Nasdaq Stock
Market, if any, on such date, or, if shares were not traded on such date, then
on the next preceding trading day during which a sale occurred; (ii) if the
Stock is not traded on an exchange but is quoted on a national market or other
quotation system, (1) the last sales price on such date, or if no sales occurred
on such date, then on the next preceding trading day during which a sale
occurred, as reported by such national market or quotation system; (iii) if the
Stock is not publicly traded on an exchange and not quoted on a national market
or a quotation system, the mean between the closing bid and asked prices for a
share of Stock on such date, or, if shares were not traded on such date, then on
the next preceding trading day during which a sale occurred, as determined in
good faith by the Committee; or (iv) if the Stock is not publicly traded, the
fair market value of a share of Stock established by the Committee acting in
good faith.
 
(c) Delivery of Shares.  As soon as practicable after the exercise of any
Option, the Company will deliver to the Participant or his or her nominee the
whole shares of Stock purchased by the Participant from funds credited to the
Participant’s account under the Plan. Shares issued pursuant to the Plan may be
evidenced in such manner as the Committee may determine and may be issued in
certificated form or issued pursuant to book-entry procedures. In the event the
Company is required to obtain authority from any commission or agency to issue
any such shares, the Company shall seek to obtain such authority. The inability
of the Company to obtain authority from any such commission or agency which the
Committee in its absolute discretion deems necessary for the lawful issuance of
any such shares shall relieve the Company from liability to any Participant
except to pay to the Participant the amount of the balance in the Participant’s
account in cash in one lump sum without any interest thereon.
 
(d) Pro Rata Allocations.  If the total number of shares of Stock for which
Options are to be exercised on any Date of Exercise exceeds the lesser of
(i) the number of shares of Stock that were available for sale under the Plan on
the Date of Grant of the applicable Offering Period or (ii) the number of shares
remaining unsold under the Plan (after deduction of all shares for which Options
have theretofore been exercised) on such Date of Exercise, the Committee shall
make a pro rata allocation of the available remaining shares in as nearly a
uniform manner as shall be practicable and any balance of payroll deductions
credited to the accounts of Participants which have not been applied to the
purchase of shares of Stock shall be paid to such Participants in cash in one
lump sum within sixty (60) days after the Date of Exercise, without any interest
thereon.
 

5.   WITHDRAWAL FROM THE PLAN

 
(a) General Statement.  Any Participant may withdraw from participation under
the Plan at any time except that no Participant may withdraw during the last ten
(10) days of any Offering Period. A Participant who wishes to withdraw from the
Plan must deliver to the Company a notice of withdrawal in a form prepared by
the Company (the “Withdrawal Election”) not later than ten (10) days prior to
the Date of Exercise during any Offering Period. Upon receipt of a Participant’s
Withdrawal Election, the Company shall pay to the Participant the amount of the
balance in the Participant’s account under the Plan in cash in one lump sum
within sixty (60) days, without any interest thereon. Upon receipt of a
Participant’s Withdrawal Election by the Company, the Participant shall cease to
participate in the Plan and the Participant’s Option shall terminate.
 
(b) Eligibility Following Withdrawal.  A Participant who withdraws from the Plan
and who is still an Eligible Employee shall be eligible to participate again in
the Plan as of any subsequent Date of Grant by delivering to the Company an
Authorization pursuant to Section 3(b) hereof.






--------------------------------------------------------------------------------



 



 

6.   TERMINATION OF EMPLOYMENT

 
(a) Termination of Employment Other than by Death.  If the employment of a
Participant terminates other than by death, the Participant’s participation in
the Plan automatically and without any act on the Participant’s part shall
terminate as of the date of the termination of the Participant’s employment. As
soon as practicable after such a termination of employment, the Company will pay
to the Participant the amount of the balance in the Participant’s account under
the Plan without any interest thereon. Upon a Participant’s termination of
employment covered by this Section 6(a), the Participant’s Authorization,
interest in the Plan and Option under the Plan shall terminate. A transfer of
employment from one Participating Company to another shall not be treated as a
termination of employment.
 
(b) Termination By Death.  If the employment of a participant is terminated by
the Participant’s death, the executor of the Participant’s will or the
administrator of the Participant’s estate by written notice to the Company may
request payment of the balance in the Participant’s account under the Plan, in
which event the Company shall make such payment without any interest thereon as
soon as practicable after receiving such notice; upon receipt of such notice the
Participant’s Authorization, interest in the Plan and Option under the Plan
shall terminate. If the Company does not receive such notice prior to the next
Date of Exercise, the Participant’s Option shall be deemed to have been
exercised on such Date of Exercise and any cash remaining in such Participant’s
account thereafter shall be distributed in cash without interest thereon
pursuant to Section 5(a) hereof.
 

7.   RESTRICTION UPON ASSIGNMENT

 
An Option granted under the Plan shall not be transferable other than by will or
the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant. Except as provided in
Section 6(b) hereof, an Option may not be exercised to any extent except by the
Participant. The Company shall not recognize and shall be under no duty to
recognize any assignment or alienation of the Participant’s interest in the
Plan, the Participant’s Option or any rights under the Participant’s Option.
 

8.   NO RIGHTS OF STOCKHOLDERS UNTIL SHARES ISSUED

 
With respect to shares of Stock subject to an Option, a Participant shall not be
deemed to be a stockholder of the Company, and the Participant shall not have
any of the rights or privileges of a stockholder, until such shares have been
issued to the Participant or his or her nominee following exercise of the
Participant’s Option. No adjustments shall be made for dividends (ordinary or
extraordinary, whether in cash securities, or other property) or distribution or
other rights for which the record date occurs prior to the date of such
issuance, except as otherwise expressly provided herein.
 

9.   CHANGES IN THE STOCK; ADJUSTMENTS OF AN OPTION

 
Whenever any change is made in the Stock or to Options outstanding under the
Plan, by reason of a stock split, stock dividend, recapitalization or other
subdivision, combination, or reclassification of shares, appropriate action
shall be taken by the Committee to adjust accordingly the number of shares of
Stock subject to the Plan and the number and the Option Price of shares of Stock
subject to the Options outstanding under the Plan to preserve, but not increase,
the rights of Participants hereunder.
 

10.   USE OF FUNDS; NO INTEREST PAID

 
All funds received or held by the Company under the Plan shall be included in
the general funds of the Company free of any trust or other restriction and may
be used for any corporate purpose. No interest will be paid to any Participant
or credited to any Participant’s account under the Plan with respect to such
funds.
 

11.   AMENDMENT OF THE PLAN

 
The Board of Directors may amend, suspend, or terminate the Plan at any time and
from time to time, provided that approval of the Company’s stockholders shall be
required to amend the Plan (i) to increase the number of shares of Stock, or
change the type of securities, reserved for sale pursuant to Options under the
Plan, (ii) to decrease the






--------------------------------------------------------------------------------



 



Option Price below a price computed in the manner stated in Section 4(b) hereof,
(iii) to alter the requirements for eligibility to participate in the Plan or
(iv) in any manner that would cause the Plan to no longer be an “employee stock
purchase plan” within the meaning of Section 423(b) of the Code.
 

12.   ADMINISTRATION BY COMMITTEE; RULES AND REGULATIONS

 
(a) Appointment of Committee.  The Plan shall be administered by the Committee,
which shall be composed of two or more members of the Board of Directors, each
of whom is both a “non-employee director” as defined by Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, and an “outside director” for
purposes of Section 162(m) of the Code. Each member of the Committee shall serve
for a term commencing on a date specified by the Board of Directors and
continuing until the member dies or resigns or is removed from office by the
Board of Directors. The Committee at its option may utilize the services of an
agent to assist in the administration of the Plan including establishing and
maintaining an individual securities account under the Plan for each
Participant.
 
(b) Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with the provisions
of the Plan. The Committee shall have the power to interpret the Plan and the
terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan.
 
(c) Majority Rule.  The Committee shall act by a majority of its members in
office. The Committee may act either by vote at a meeting or by a memorandum or
other written instrument signed by a majority of the Committee.
 
(d) Compensation; Professional Assistance; Good Faith Actions.  All expenses and
liabilities incurred by members of the Committee in connection with the
administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company and its
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options, and
all members of the Committee shall be fully protected by the Company in respect
to any such action, determination, or interpretation.
 

13.   NO RIGHTS AS AN EMPLOYEE

 
Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company, a Parent Corporation or a Subsidiary Corporation or to affect the right
of the Company, any Parent Corporation or any Subsidiary Corporation to
terminate the employment of any person (including any Eligible Employee or
Participant) at any time, with or without cause.
 

14.   MERGER, ACQUISITION OR LIQUIDATION OF THE COMPANY

 
In the event of the merger or consolidation of the Company into another
corporation, the acquisition by another corporation of all or substantially all
of the Company’s assets or 50% or more of the Company’s then outstanding voting
stock, the liquidation or dissolution of the Company or any other reorganization
of the Company, the Date of Exercise with respect to outstanding Options shall
be the business day immediately preceding the effective date of such merger,
consolidation, acquisition, liquidation, dissolution, or reorganization (or on
such other prior date as is determined by the Committee) unless the Committee
shall, in its sole discretion, provide for the assumption or substitution of
such Options in a manner complying with Section 424(a) of the Code.
 

15.   TERM; APPROVAL BY STOCKHOLDERS

 
This amended and restated Plan shall be effective July 1, 2009. No Options
granted under this amended and restated Plan shall be exercised, and no shares
of Stock shall be issued hereunder, until this amended and restated Plan shall
have been approved by the stockholders of the Company (such stockholder approval
shall be prior to






--------------------------------------------------------------------------------



 



December 31, 2009). In the event this amended and restated Plan shall not have
been approved by the stockholders of the Company prior to December 31, 2009, all
Options granted under this amended and restated Plan shall be canceled and
become null and void.
 
The Plan shall terminate upon such date as is determined by the Company in its
sole discretion. The Plan shall automatically be suspended on the date on which
all shares available for issuance under the Plan shall have been sold pursuant
to Options exercised under the Plan pending approval of an increase in the
number of shares available for issuance under the Plan. No Option may be granted
during any period of suspension of the Plan or after termination of the Plan.
 

16.   EFFECT UPON OTHER PLANS

 
The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, any Parent Corporation or any Subsidiary
Corporation. Nothing in this Plan shall be construed to limit the right of the
Company, any Parent Corporation or any Subsidiary Corporation (a) to establish
any other forms of incentives or compensation for employees of the Company, any
Parent Corporation or any Subsidiary Corporation or (b) to grant or assume
options otherwise than under this Plan in connection with any proper corporate
purpose, including, but not by way of limitation, the grant or assumption of
options in connection with the acquisition, by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.
 

17.   CONDITIONS TO ISSUANCE OF SHARES

 
The Company shall not be required to issue or deliver any certificate or
certificates for, or make any book entries evidencing, shares of Stock purchased
upon the exercise of Options prior to fulfillment of all the following
conditions:
 
(a) The admission of such shares to listing on all stock exchanges, if any, on
which the Stock is then listed; and
 
(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and
 
(d) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the Option; and
 
(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.
 

18.   CONFORMITY TO SECURITIES LAWS

 
Notwithstanding any other provision of this Plan, the participation in this Plan
and all elections thereunder shall be subject to, and may be limited by, such
rules and restrictions as the Committee may prescribe in order to comply with
all applicable federal and state securities laws. Without limiting the
generality of the foregoing, this Plan and participation in this Plan by any
individual who is then subject to Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
 

19.   NOTIFICATION OF DISPOSITION

 
Each Participant shall give prompt notice to the Company of any disposition or
other transfer of any shares of Stock purchased upon exercise of an Option if
such disposition or transfer is made (a) within two (2) years from the Date of
Grant of the Option or (b) within one (1) year after the transfer of such shares
to such Participant upon






--------------------------------------------------------------------------------



 



exercise of such Option. Such notice shall specify the date of such disposition
or other transfer and the amount realized, in cash, other property, assumption
of indebtedness or other consideration, by the Participant in such disposition
or other transfer.
 

20.   NOTICES

 
Any notice to be given under the terms of the Plan to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
any Eligible Employee or Participant shall be addressed to such Employee at such
Employee’s last address as reflected in the Company’s records. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to it, him or her. Any notice which is required to be given
to an Eligible Employee or a Participant shall, if the Eligible Employee or
Participant is then deceased, be given to the Eligible Employee’s or
Participant’s personal representative if such representative has previously
informed the Company of his or her status and address by written notice under
this Section. Any notice shall have been deemed duly given if personally
delivered or if enclosed in a properly sealed envelope or wrapper addressed as
aforesaid at the time it is deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
 

21.   HEADINGS

 
Headings are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.
 

22.   EQUAL RIGHTS AND PRIVILEGES

 
Subject to Section 3(e) hereof, all Eligible Employees shall have equal rights
and privileges under this Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code or applicable
Treasury Regulations thereunder. Subject to Section 3(e) hereof, any provision
of this Plan that is inconsistent with Section 423 or applicable Treasury
Regulations will, without further act or amendment by the Company, the Board of
Directors or the Committee, be reformed to comply with the equal rights and
privileges requirement of Section 423 of the Code or applicable Treasury
Regulations.


